DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/6/18 has been considered and placed of record.  The initialed copy is attached herewith. 

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Objections
Claims 1-9 and 14-17 are objected to because of the following informalities:  
Re claim 1, the phrase “wherein the a controller” on line 4 should have been --wherein a controller--.   
Re claim 6, the phrase “after the initial SOC is set, the initial SOC, and the SOC, and adjust the available SOC range” on lines 3-4 sounds odd especially the underline part.  
Re claims 2-5 and 7-9, they are objected because they depend directly or indirectly on objected claims.  
Re claim 14, the term “a controoler” on line 2 has been misspelled.  
Re claims 15-17, they are objected because they depend directly on objected claim 14.
 Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 and 14-17 would be allowable if rewritten or amended to overcome the objections set forth in this Office Action.

Claims 10-13 are allowed.

The following is an examiner’s statement of reasons for allowance:  The art of record fails to disclose or suggest a vehicle having, among other claimed allowable limitations, a controller configured to, among other claimed allowable features, calculate an initial SOC based on a direct current internal resistance (DCIR) map and apply the initial SOC to the SOC estimation, when an open circuit voltage (OCV) is maintained in a predetermined range after engine off: and adjust an available SOC range based on a difference between an actual battery charge current amount, to which the initial SOC is applied, and the calculated SOC estimation.
A control method having, among other claimed allowable steps, setting, by the controller, an initial state of charge (SOC} as a fault value, when an open circuit voltage (OCV) is maintained in a predetermined range in a SOC-OCV map; calculating, by the controller, the initial SOC based on a direct current internal resistance (DCIR) map; calculating, by the controller, SOC estimation by applying the initial SOC; and setting, by the controller, a target voltage by using the SOC estimation and outputting the target voltage to the vehicle battery.
A control method having, among other claimed allowable steps, setting, by the controller, SOC estimation as a present current integration amount determining, by the controller, whether endurance reduction of the vehicle battery occurs or not based on an actual charge current amount of the vehicle battery, the initial SOC, and the SOC estimation; and adjusting, by the controller, an available SOC range when the endurance reduction of the vehicle battery occurs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiraishi et al. (US 2013/0300425) teaches battery management system correlating between SOC and OCV to determine SOC corresponds to the defined OCV based on the stored info on a mapping region.
Kim et al. (US 2017/01580780 teaches an SOC estimation based on a map corresponding to the charging voltage and current. 

This application is in condition for allowance except for the above formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087